Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000579
                                                       20-NOV-2012
                                                       08:35 AM


                         SCWC-11-0000579

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         MEGGAN MARIE AYAD, aka, MEGGAN MARIE PHARMER,
                 Petitioner/Plaintiff-Appellant,

                               vs.

                        AMR ELSAYED AYAD,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000579; FC-D NO. 08-1-0154)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
       Circuit Judge Wilson, in place of Acoba, J., recused)

          The application for a writ of certiorari, filed on
October 11, 2012, is hereby rejected.
          DATED: Honolulu, Hawai#i, November 20, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson